Mitchell, J.,
(concurring.) While my own view is that an ex parte order granting an injunction is not appealable, yet I think the logic of the opinion by the court in State v. Duluth St. Ry. Co., 47 Minn. 369, (50 N. W. Rep. 332,) would lead to the conclusion that it is appealable, and that such appeal, with a stay, will suspend the operation of the order. If the defendant against whom such ex parte order is obtained is put to his motion to dissolve, as held in this case, and if the plaintiff by an appeal, with a stay, can suspend the operation of the order dissolving the injunction, as held in the case cited, it is readily seen in how unequal and disadvantageous position the former is placed as compared with the latter.
(Opinion published 53 N. W. Rep. 1157.)